                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

ADRIAN MARTINEZ,
                                                    8:20CV271
          Petitioner,

v.                                                   ORDER

DON WHITMIRE, Acting Hospital
Administrator,

          Respondent.

ADRIAN MARTINEZ,
                                                    8:20CV272
          Petitioner,

     v.                                              ORDER

DON WHITMIRE, Acting Hospital
Administrator,

          Respondent.



          IT IS ORDERED that:

      1.   Respondent’s Motion for Permission to Seal Partial Designation of
State Court Records (filing 29, Case No. 8:20CV271; filing 27, Case No.
8:20CV272) is granted.
      2.    Respondent’s Partial Designation of State Court Records (filing 30,
Case No. 8:20CV271; filing 28, Case No. 8:20CV272) shall be filed under seal.

       3.    Respondent has until July 28, 2021, to file his answer and separate
brief. The Clerk of Court is directed to set a pro se case management deadline
using the following text: July 28, 2021: check for Respondent’s answer and
separate brief.

      Dated this 30th day of June, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
